DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Office Action is responsive to the amendments filed November 16, 2020.
Claims 1-4 have been previously canceled.
Claim 14 has been amended.
Claims 5-13 and 15-26 are in their original or a previous presentation.
Claims 5-26 are currently pending and have been fully examined.

Note to Applicant
It is noted that the not all amendments made to claim 14 have been properly indicated. The claim indicates that language “; and [line break] (d) providing, via the abstracted model” was added after the word “parameter” in line 8 continuing into line 9, but language that was in the previously presented claim 14 “to provide” was not indicated as having been deleted. The Examiner has examined this application according to the markings provided, and any omissions or errors resulting from improperly marked claim amendments are inadvertent. However, care has been taken to identify any other amendments that may not have been properly indicated. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 14, 16-17, and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Baronov (US PG Pub. 2013/0231949).

Claim 14
	Regarding claim 14, Baronov discloses
A method for providing a real-time estimate of a first physiological parameter, the method comprising:
Par. [0084], “The risk based monitoring application 1020 includes, for example, a data reception module 121, a physiology observer module 122, a clinical trajectory interpreter module 123, and a visualization and user interaction module 124.”
Par. [0085], “The physiology observer module 122 utilizes multiple measurements to estimate probability density functions (PDF) of internal state variables (ISVs) that describe the components of the physiology relevant to the patient treatment and condition in accordance with a predefined physiology model.”
Measuring a second physiological parameter and generating one or more computational models describing one or more physiological systems based on the measured second physiological parameter
Par. [0096], “FIG. 3 illustrates a non-limiting example of models that enable the physiology observer in accordance with the present disclosure. While not directly observable, the management of oxygen delivery, DO2, is an important part of critical care. Therefore, precise estimation of DO2 can 
The system generates a computational model based on the current measurements of a second physiological parameter and the past probabilities of the second physiological parameter based on those estimates.
Generating an abstracted model from the one or more generated computational models by mapping the measured second physiological parameter
Par. [0096], “The two models are abstracted as a Dynamic Bayesian Network (DBN), and the physiology observer module 122 utilizes the DBN to continuously track the oxygen delivery. A Dynamic Bayesian Network is a systematic way to represent statistical dependencies in terms of a graph whose vertices signify variables (observable and unobservable), and whose edges show causal relationships.”
See also par. [0103], which describes being able to adjust the complexity of the inference scheme used in the abstracted DBN based on available computational resources (i.e., when resources are constrained, a less complex inference scheme will be used and no inference scheme is needed when there are no constraints on computational resources).
Providing the real-time estimate of the first physiological parameter
Par. [0082], “By way of the present disclosure, the patient 101 may be afforded improved risk-based monitoring over existing methods. A patient specific risk-based monitoring system, generally referred to herein as system 100, may be configured to receive patient related information, including real-time information from bed-side monitors 102”
Par. [0093], “The physiology observer module 122 functions as a recursive filter by employing information from previous measurements to generate predictions of the internal state variables and the likelihood of probable future measurements and then comparing them with the most recently acquired measurements. Specifically the physiology observer module 122 utilizes the dynamic model 212 in the predict step or mode 210 and the observation model 221 in the update step or mode 220.”
Par. [0098], “As mentioned above, certain measurements, such as Hemoglobin, are available to the system with an unknown amount of time latency, meaning the measurements are valid in the past relative to the current time and the time they arrive over the data communication links. The physiology observer module 122 may handle such out of sequence measurements using back propagation, in which the current estimates of the ISVs are projected back in time to the time of validity of the measurements, 
Par. [0099], “The updated probabilities are then propagated back to the current time t.sub.k using the prediction step described earlier. Back propagation can be used to incorporate the information.”

Claim 16
	Regarding claim 16, Baronov discloses all the limitations of claim 14. Baronov further discloses
The second physiological parameter comprising heart rate, breathing rate, oxygen saturation, blood pressure, or body temperature
Par. [0096], “FIG. 3 illustrates a non-limiting example of models that enable the physiology observer in accordance with the present disclosure. While not directly observable, the management of oxygen delivery, DO2, is an important part of critical care. Therefore, precise estimation of DO2 can inform improved clinical practice. In the illustrated example, this estimation is 

Claim 17
Regarding claim 17, Baronov discloses all the limitations of claim 14. Baronov further discloses
The real-time estimate of the first physiological parameter being provided on a computationally constrained computing platform
Par. [0103], “The choice of algorithm is dependent on the specifics of the physiology model used, the accuracy of the inference required by the application, and the computational resources available to the system. Used in this case, accuracy refers to whether or not an exact or approximate inference scheme is used. If the physiology observer model is of limited complexity, then an exact inference algorithm may be feasible to use. In other cases, for more complex physiology observer models, no closed form inference solution exists, or if one does exist, it is not computationally tractable given the available resources. In this case, an approximate inference scheme may be used.”
This shows the ability to use both computationally constrained platforms and non-constrained platforms.

Claim 19
	Regarding claim 19, Baronov discloses all the limitations of claim 14. Baronov further discloses
The generating the abstracted model comprises probabilistic modelling
Par. [0103], “As discussed, the physiology model used by physiology observer module 122 may be implemented using a probabilistic framework known as a Dynamic Bayesian Network, which graphically captures the causal and probabilistic relationship between the ISVs of the system, both at a single instance of time and over time.”

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 5-9, 11-12, and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baronov (US PG Pub. 2013/0231949) in view of Sridhara (US PG Pub. 2014/0187177).

Claim 5
	Regarding claim 5, Baronov teaches
A virtual physiology ecosystem utilizing a computational system biological approach for generating models for a subject 
Par. [0016], “According to one implementation, a risk based monitoring application executing on a system processor comprises a data reception module, a physiology observer module, a clinical trajectory interpreter module, and a visualization and user interaction module. In an exemplary embodiment, the data reception module may be configured to receive data from bedside monitors, electronic medical records, treatment device, and any other information that may be deemed relevant to make informed assessment regarding the patient's clinical risks, and any combination thereof of the preceding elements.”
Par. [0017], “The physiology observer module utilizes multiple measurements to estimate Probability Density Functions (PDF) of Internal State Variables (ISVs) that describe the components of the physiology relevant to the patient treatment and condition. The clinical trajectory interpreter module may be configured with multiple possible patient states, and determine which of those patient states are probable and with what probability, given the estimated probability density functions of the internal state variables.”
The system comprising: a local computing device, wherein the local computing device is configured to take limited data streams to the abstract model to generate real time physiological parameters of the subject
Par. [0083], “The system, in various embodiments, includes one or more of the following: a processor 111, a memory 112 coupled to the processor 111, and a network interface 113 configured to enable the system to communicate with other devices over a network. In addition, the system may include a risk-based monitoring application 1020 that may include computer-executable instructions, which when executed by the processor 111, cause the system to be able to afford risk based monitoring of the patients, such as the patient 101.”
Par. [0084], “The risk based monitoring application 1020 includes, for example, a data reception module 121, a physiology observer module 122, a clinical trajectory interpreter module 123, and a visualization and user interaction module 124. In an exemplary embodiment, the data reception module 121 may be configured to receive data from bedside monitors 102, electronic medical records 103, treatment devices 104, and any other information that may be deemed relevant to make an informed assessment regarding the patient's clinical risks, and any combination thereof of the preceding elements.”
Wherein the remote computing resources are configured to: (i) generate at least one computational system biology (CSB) model of the subject
Par. [0085], “The physiology observer module 122 utilizes multiple measurements to estimate probability density functions (PDF) of internal state variables (ISVs) that describe the components of the physiology relevant to the patient treatment and condition in accordance with a predefined physiology model. The ISVs may be directly observable with noise (as a non-limiting example, heart rate is a directly observable ISV), hidden (as a non-limiting example, oxygen delivery (DO.sub.2) defined as the flow of 
This shows the use of models to estimate patient states based on patient data.
Par. [0087], “These reference materials may include material synthesized from reference books, medical literature, surveys of experts, physician provided information, and any other material that may be used as a reference for providing medical care to patients. In some embodiments, the clinical trajectory interpreter module 123 may first identify a patient population that is similar to the subject patient being monitored. By doing so, the clinical trajectory interpreter module 123 may be able to use relevant historical data based on the identified patient population to help determine the possible patient states.”
This shows that the models used to identify the patient states can be adapted and/or generated based on the specific patient.
Apply probabilistic models to the at least one CSB models to generate a virtual cloud-based physiological system of the subject
Par. [0096], “FIG. 3 illustrates a non-limiting example of models that enable the physiology observer in accordance with the present disclosure. While not directly observable, the management of oxygen delivery, DO2, is an important part of critical care. Therefore, precise estimation of DO2 can inform improved clinical practice. In the illustrated example, this estimation is achieved through the measurements of hemoglobin concentration (Hg), heart rate (HR), diastolic and systolic arterial blood pressures, and SpO2. The 
See also par. [0093]-[0095]
Generate an abstract of the virtual cloud-based physiological system
Par. [0096], “The two models are abstracted as a Dynamic Bayesian Network (DBN), and the physiology observer module 122 utilizes the DBN to continuously track the oxygen delivery. A Dynamic Bayesian Network is a systematic way to represent statistical dependencies in terms of a graph whose vertices signify variables (observable and unobservable), and whose edges show causal relationships.”
However, Baronov does not explicitly teach
The system being a two-part system
The system comprising a local computing device and cloud computing resources
Sridhara teaches
The system being a two-part system where the system comprising a local computing device and cloud computing resources
Par. [0049], “The network server may be configured to receive information on various conditions, features, behaviors and corrective actions from a central database (e.g., the "cloud"), and use this information to generate a full classifier model (i.e., a data or behavior model) that describes a large corpus of behavior information in a format or structure (e.g., finite state machine, etc.) that can be quickly converted into one or more lean classifier models by a mobile device.”
Par. [0075]-[0076] describes how the system develops the complex classifier models at a central location, simplifies the models, and uses the simplified models to monitor parameters at various connected local computing devices.
Par. [0076], “To render robust classifier models that are more conducive to use by mobile devices, a server (e.g., a cloud server or the network server) or another computing device (e.g., a mobile device or a computer that will couple to the mobile device) may transform complex classifier models into large boosted decision stump models.”
The system has the ability to use machine learning techniques to develop complex classifiers and then simplify those complex classifiers into more robust decision stump models.
Transfer the abstracted model to the local computing device, 
Par. [0065], “The mobile device may be configured to receive a full classifier model from the network server, and use the received full classifier model to generate lean classifier models (i.e., data/behavior models) that are specific for the features and functionalities of the mobile device.”
Par. [0076], “The more simple determinations involved in decision stumps and the ability to apply such classifier models in parallel processes may enable mobile devices to better benefit from the analyses performed by the 
The “full classifier” received by the mobile device is the full set of the decision stump models that are abstractions of the more complex classifiers
It would have been obvious to one having ordinary skill in the art before the effective filing date of this application to add to the system of Baronov the ability to use a two-part system with a local computing device and a cloud computing resource, where the abstracted model is transferred to the local computing device, as taught by Sridhara, because it allows the system to use the large corpus of data and computing resources of the cloud computer to generate models based on the data, while allowing the local device to process the received data, which “significantly reduces the mobile device's dependence on the network server and the cloud. This eliminates the feedback communications between the mobile device and the network server, which further improves the performance and power consumption characteristics of the mobile device.” (Sridhara, par. [0072]).

Claim 6
	Regarding claim 6, the combination of Baronov and Sridhara teaches all the limitations of claim 5. Baronov further teaches
Making inferences and estimates of physiological parameter sets and quantitative descriptions of the subject
Par. [0147], “Table 1 lists state variables that may be used in the model of HLHS physiology after stage 1 palliation, the variable description, units, and type of variable. A person reasonably skilled in the relevant arts will recognize 
Among the non-observed variables, which are the variables that are inferences and estimates based on the observed variables (see par. [0148]), are variables such as Cardiac Output, which are similar in nature to the exemplary variables described as “parameter sets and quantitative descriptions” in par. [0017] of the specification.
Par. [0092], “The observation model 221 may capture the relationships between measured physiology variables and other internal state variables. Examples of such models include: a) the dependence of the difference between systolic and diastolic arterial blood pressures (also called pulse pressure) on the stroke volume; b) the relationship between heart rate, stroke volume, and cardiac output; c) the relationship between hemoglobin concentration, cardiac output and oxygen delivery; d) the relationship between the Vanderbilt Assessment Scale and the clinical state of an attention deficit and hyperactivity disorder patient; and e) any other dependence between measurable and therefore observable parameters and internal state variables.”
Stroke volume is specifically listed among the “parameter sets and quantitative descriptions” in par. [0017] of the specification.

Claim 7

The probabilistic models utilizing user-specific metrics to generate the virtual cloud-based physiological system of the subject
Par. [0087], “These reference materials may include material synthesized from reference books, medical literature, surveys of experts, physician provided information, and any other material that may be used as a reference for providing medical care to patients. In some embodiments, the clinical trajectory interpreter module 123 may first identify a patient population that is similar to the subject patient being monitored. By doing so, the clinical trajectory interpreter module 123 may be able to use relevant historical data based on the identified patient population to help determine the possible patient states.”

Claim 8
Regarding claim 8, the combination of Baronov and Sridhara teaches all the limitations of claim 7. Baronov further teaches
The user specific metrics comprising demographic information
Par. [0019], “The visualization and user interactions module takes i) time series of physiologic measurements acquired continuously or intermittently and patient specific identifiers such as condition, demographics, visual examinations from the data reception module…”
Par. [0081], “The electronic medical record 103 may include but is not limited to stored information such as hemoglobin, arterial and venous oxygen content, lactic acid, weight, age, sex, ICD-9 code, capillary refill time, 
Par. [0087], “In some embodiments, the clinical trajectory interpreter module 123 may first identify a patient population that is similar to the subject patient being monitored. By doing so, the clinical trajectory interpreter module 123 may be able to use relevant historical data based on the identified patient population to help determine the possible patient states.”
Par. [0158], “A possible treatment complications determination module 3924 receives information from the clinical trajectory interpreter module 123, together with information about the patient demographics 3931 and type of procedure 3932. With the information, this module 3924 queries an outcome database 3943 and receives back information of what the probability of different complications can be given that a) the patient is in particular patient states with particular probabilities; b) the patient is of certain demographics (age, sex, etc); c) the patient has had a particular type of procedure; d) and any combinations thereof of a) b) and c).”

Claim 9
Regarding claim 9, the combination of Baronov and Sridhara teaches all the limitations of claim 5. Baronov further teaches
The at least one CSB model being a plurality of CSB models and the cloud computing resources being configured to generate a plurality of CSB models and combine a portion of the plurality of CSB models before applying the probabilistic models
Abstract, “A physiology observer module in the system utilizes multiple measurements to estimate Probability Density Functions (PDF) of a number 

Claim 11
	Regarding claim 11, the combination of Baronov and Sridhara teaches all the limitations of claim 5. Baronov further teaches
A data acquisition device wherein the data acquisition device is configured to provide the limited data streams from the subject
Par. [0084], “In an exemplary embodiment, the data reception module 121 may be configured to receive data from bedside monitors 102, electronic medical records 103, treatment devices 104, and any other information that may be deemed relevant to make an informed assessment regarding the patient's clinical risks, and any combination thereof of the preceding elements.”

Claim 12
	Regarding claim 12, the combination of Baronov and Sridhara teaches all the limitations of claim 11. However, Baronov does not explicitly teach
The local computing device comprising the data acquisition device
Sridhara teaches
The local computing device comprising the data acquisition device
Par. [0094], “The behavior observer module 202 may also monitor/observe driver statistics and/or the status of one or more hardware components, which may include cameras, sensors, electronic displays, WiFi communication components, data controllers, memory controllers, system controllers, access ports, timers, peripheral devices, wireless communication components, external memory chips, voltage regulators, oscillators, phase-locked loops, peripheral bridges, and other similar components used to support the processors and clients running on the mobile computing device.”
It would have been obvious to one having ordinary skill in the art before the effective filing date of this application to add to the system of Baronov and Sridhara the ability to use a local computing device comprising the data acquisition device, as taught by Sridhara, because it allows the system to directly measure and monitor parameters that are relevant to the local device (see Sridhara, par. [0048], [0068], [0090]-[0099]).

Claim 25
Regarding claim 25, Baronov discloses all the limitations of claim 14. However, Baronov does not teach
The abstracted model being generated on a first processing platform and communicated in real-time to a second processing platform
Sridhara teaches
The abstracted model being generated on a first processing platform and communicated in real-time to a second processing platform
Par. [0091], “In the exemplary embodiment, the device 30 connects to the cloud computing environment 130 via an intermediary device such as cellular phone 100 or a tablet device for example. This connection of the device 30 with the cloud computing environment 130 allows for two way 
It would have been obvious to one having ordinary skill in the art before the effective filing date of this application to add to the system of Baronov the ability to generate an abstracted model on a first processing platform and communicate the model in real-time to a second processing platform, as taught by Sridhara, because it allows the system to use the large corpus of data and computing resources of the cloud computer to generate models based on the data, while allowing the local device to process the received data, which “significantly reduces the mobile device's dependence on the network server and the cloud. This eliminates the feedback communications between the mobile device and the network server, which further improves the performance and power consumption characteristics of the mobile device.” (Sridhara, par. [0072]).

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Baronov and Sridhara, in further view of Jha (US PG Pub. 2013/0124164) and Higham (Desmond J. Higham, “An Algorithmic Introduction to Numerical Simulation of Stochastic Differential Equations” SIAM Review, Vol. 43, No. 3, pp. 525-46, (c) 2001 available at https://epubs.siam.org/doi/pdf/10.1137/S0036144500378302).

Claim 10
	Regarding claim 10, the combination of Baronov and Sridhara teaches all the limitations of claim 9. Baronov further teaches
The plurality of CSB models being models of physiological systems with shared variables
Par. [0092], “The observation model 221 may capture the relationships between measured physiology variables and other internal state variables. Examples of such models include: a) the dependence of the difference between systolic and diastolic arterial blood pressures (also called pulse pressure) on the stroke volume; b) the relationship between heart rate, stroke volume, and cardiac output; c) the relationship between hemoglobin concentration, cardiac output and oxygen delivery; d) the relationship between the Vanderbilt Assessment Scale and the clinical state of an attention deficit and hyperactivity disorder patient; and e) any other dependence between measurable and therefore observable parameters and internal state variables.”
However, Baronov does not teach
The plurality of CSB models being generalized ordinary differential equations
Jha teaches
Predictive models made using stochastic ordinary differential equations
Par. [0051], “A first component 130 can be a stochastic computational model M with n parameters p.sub.1, p.sub.2, . . . p.sub.n in parameter space P. In various embodiments, the model may be a continuous time Markov chain, a 
It would have been obvious to one having ordinary skill in the art to add to the system of Baronov and Sridhara the ability to construct the predictive models using stochastic ordinary differential equations, as taught by Jha, because stochastic ordinary differential equations are a known way to predict changes to the state of a system based on a differential component estimating the evolution of the parameters over time and a stochastic term to account for random statistical variation from the differential parameter (i.e., noise) (see Jha, par. [0045]).
Higham teaches
The ability to use generalized ordinary differential equations to approximate stochastic differential equations
Pg. 532 describes how, if the function with respect to the stochastic component is set to 0 (zero) (i.e., assuming no noise), the stochastic differential equation is reduced to only the deterministic component, which would result in the stochastic differential equation being expressed as a generalized ordinary differential equation.
It would have been obvious to one having ordinary skill in the art before the effective filing date of this application to add to the system of Baronov, Sridhara, and Jha the ability to substitute the stochastic differential equations with generalized ordinary differential equations, as taught by Higham, because it allows the system to simplify the analysis parameters by using methods that require less complex processes (see Higham, pg. 525).

Claim(s) 13 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Baronov and Sridhara, in further view of Lefever (US PG Pub. 2015/0327804).

Claim 13
Regarding claim 13, the combination of Baronov and Sridhara teaches all the limitations of claim 11. However, Baronov does not explicitly teach
The data acquisition device being configured to display the real time physiological parameters of the subject to the subject
Lefever teaches
The data acquisition device being configured to display the real time physiological parameters of the subject to the subject
Par. [0055], “A heart rate monitor is a device employed in sports and medicine, which measures (human) heart rate information either from an electrical impulse transmitted by the heart or from the pressure produced by the heart beat on an artery. Generally, the heart rate monitors have a structure comprising an electrode belt to be fitted around the user's chest measuring the heart rate by means of two or more electrodes. The electrode belt transmits the measured heart rate information inductively as one or more magnetic pulses per heart beat, for instance, to a wrist-worn receiver unit. On the basis of the received magnetic pulses, the receiver unit calculates the heart rate and, when needed, other heart rate variables, such as moving standard deviation of the heart rate. Often, the receiver unit, i.e. the wrist monitor, also comprises a display for displaying the heart rate information to the exercise performer and a user interface for the use of other facilities of the heart rate monitor.”
It would have been obvious to one having ordinary skill in the art before the effective filing date of this application to add to the system of Baronov and Sridhara the ability to display the real time physiological parameters on the data acquisition device, as taught by Lefever, see Lefever, par. [0052]-[0054]).

Claim 26
Regarding claim 26, the combination of Baronov and Sridhara discloses all the limitations of claim 25. However, Baronov does not teach
The second processing platform comprising one or more of a physiological measuring instrument, processing hardware in a measuring instrument, and a connected device
Lefever teaches
The second processing platform comprising one or more of a physiological measuring instrument, processing hardware in a measuring instrument, and a connected device
Par. [0053], “The method of the present invention can be integrated in devices with a suitable processor for performing the calculations such as heart rate monitors, mobile phones, personal computers, portable GPS, PDA devices and fitness equipment. The device is able to send the data to a remote server to store all the data and to calculate the progress with specific software. Preferably, this device is also able to provide feedback to the exercising individual to optimise his exercise protocol.”
Par. [0054], “Thus, another object of the present invention provides a system for evaluating and controlling the cardio respiratory fitness of an individual comprising (i) means for measuring the biological and physiological variables, preferably a heart rate monitor (1); (ii) means for measuring the exercise intensity (2), such as based on power cranks (11), accelerometers (12) or sensors to assess speed; and (iii) a processing unit that, using a data based 
See also, par. [0057]-[0064]; [0067]
It would have been obvious to one having ordinary skill in the art before the effective filing date of this application to add to the system of Baronov and Sridhara the ability to use a secondary processing platform comprising one or more of a physiological measuring instrument, processing hardware in a measuring instrument, and a connected device, as taught by Lefever, because it allows the system to directly measure a patient’s physiological signal and provide feedback, which can help the user monitor their health and adjust their behavior accordingly (see Lefever, par. [0052]-[0054]).

Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baronov in view of Devries (US PG Pub. 2017/0249445).

Claim 15
	Regarding claim 15, Baronov discloses all the limitations of claim 14. Baronov further teaches
The ability to estimate a plurality of physiological parameters related to metabolism and the cardiovascular system
Par. [0147], “Table 1 lists state variables that may be used in the model of HLHS physiology after stage 1 palliation, the variable description, units, and type of variable. A person reasonably skilled in the relevant arts will recognize that though these variables encompass circulation, hemodynamic, and the 
However, Baronov does not teach
The first physiological parameter comprising metabolic rate or respiratory quotient
Devries teaches
The first physiological parameter comprising metabolic rate or respiratory quotient
Par. [0200], “For example, the recommend daily intake of calories can be determined by estimating the user's caloric expenditure (C.sub.expenditure described above, also known in the art as "metabolic rate").”
Par. [0116], “The output of this calibration can be scaling and/or offset factor(s) applied to the caloric intake predictions for each given meal (or window of time, where nutrition-related metrics are being predicted for said window of time). C.sub.expenditure can be determined by processing circuitry 56 based on demographic information and/or input data received from one or more sensor(s) 54, for example a heart rate sensor (for example, based on a pulse profile sensor 52 such as PPG or ECG) or a motion sensor (for example, an accelerometer), or any metabolic rate sensor.”
The ability to determine a caloric expenditure (i.e., metabolic rate) using demographic information and/or input data received from one or more sensors that are not a metabolic rate sensor would be using a measured second parameter to estimate a metabolic rate.
see Devries, par. [0116], [0146], [0200]). 

Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baronov in view of Lefever.

Claim 18
	Regarding claim 18, Baronov discloses all the limitations of claim 17. However, Baronov does not disclose
The computationally constrained computing platform comprising a mobile device or a wearable device
Lefever teaches
The computationally constrained computing platform comprising a mobile device or a wearable device
Par. [0186], “In certain embodiments, techniques can be used reduce the computational requirements (and/or reduce response time) of regression model 206 during predictions, which can increase the efficiency of regression model 206 on performance constrained systems (e.g. a battery-powered "embedded" device 50 or mobile phone) or a system where many portable monitoring devices 50 are being served.”
It would have been obvious to one having ordinary skill in the art before the effective filing date of this application to add to the system of Baronov the ability to use provide estimates of parameters on a computationally constrained computing platform comprising a mobile device or a wearable device, as taught by Lefever, because it allows a user the ability to monitor their health and receive real-time feedback regarding their health status (see Lefever, Abstract, par. [0053]-[0054]). 

Claim(s) 20-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baronov in view of Jha.

Claim 20
	Regarding claim 20, Baronov discloses all the limitations of claim 19. Baronov further discloses 
A plurality of different possible probabilistic models
Par. [0102], “In various embodiments, physiology observer module 122 may utilize a number of algorithms for estimation or inference. Depending on the physiology model used, the physiology observer module 122 may use exact inference schemes, such as the Junction Tree algorithm, or approximate inference schemes using Monte Carlo sampling such as a particle filter, or a Gaussian approximation algorithms such as a Kalman Filter or any of its variants.”
However, Baronov does not explicitly teach
The probabilistic modelling comprising stochastic modelling, Hidden Markov modelling, probabilistic ordinary differential equations (ODEs), or exhaustive simulations
Devries teaches
The probabilistic modelling comprising stochastic modelling, Hidden Markov modelling, probabilistic ordinary differential equations (ODEs), or exhaustive simulations
Par. [0051], “A first component 130 can be a stochastic computational model M with n parameters p.sub.1, p.sub.2, . . . p.sub.n in parameter space P. In various embodiments, the model may be a continuous time Markov chain, a discrete time Markov chain, stochastic differential equation, or a jump diffusion process, for example.”
It would have been obvious to one having ordinary skill in the art before the effective filing date of this application to add to the system of Baronov the ability to use stochastic modelling as the probabilistic model, as taught by Jha, because it is a simple substitution of two known prior art elements (the models described in Baronov and the stochastic models described in Jha) substituted according to known methods (using the stochastic model of Jha instead of the possible models described in Baronov) to achieve predictable results (a method for estimating unmeasured parameters based on a measured parameter and a stochastic model) with no additional Graham v. Deere considerations (MPEP 2143.I.B).

Claim 21
Regarding claim 21, the combination of Baronov and Jha teaches all the limitations of claim 20. Baronov further teaches
Inferring the estimate of the first physiological parameter from a set of metric inputs
Par. [0096], “FIG. 3 illustrates a non-limiting example of models that enable the physiology observer in accordance with the present disclosure. While not directly observable, the management of oxygen delivery, DO2, is an important part of critical care. Therefore, precise estimation of DO2 can inform improved clinical practice. In the illustrated example, this estimation is achieved through the measurements of hemoglobin concentration (Hg), heart rate (HR), diastolic and systolic arterial blood pressures, and SpO2. The dynamic model 212 assumes that oxygen delivery is driven by a feedback process which stabilizes it against stochastic disturbances. Similarly, 

Claim 22
	Regarding claim 22, the combination of Baronov and Jha teaches all the limitations of claim 21. Baronov further teaches
The metric inputs being obtained from one or more third party databases
Par. [0081], “In addition, the patient may be administered routine exams and tests and the data stored in an electronic medical record (EMR) 103.”
Par. [0082], “A patient specific risk-based monitoring system, generally referred to herein as system 100, may be configured to receive patient related information, including real-time information from bed-side monitors 102, EMR patient information from electronic medical record 103, information from treatment devices 104, such as settings, infusion rates, types of medications, and other patient related information, which may include the patient's medical history, previous treatment plans, results from previous and present lab work, allergy information, predispositions to various conditions, and any other information that may be deemed relevant to make an informed assessment of the possible patient conditions and states, and their associated probabilities.”
The EMR system would be considered a third party database because the prediction system is not part of the EMR system.

Claim 23
	Regarding claim 23, the combination of Baronov and Jha teaches all the limitations of claim 22. Baronov further discloses
The one or more third party databases comprising a clinical, insurance, retail, or biological database
Par. [0081], “In addition, the patient may be administered routine exams and tests and the data stored in an electronic medical record (EMR) 103.”
An electronic medical record is a database of clinical information.

Claim 24
	Regarding claim 24, the combination of Baronov and Jha teaches all the limitations of claim 21. Baronov further teaches
The set of metric inputs comprising physiological, clinical, genomic, proteomic, population, environmental, or demographic metrics
Par. [0081], “The electronic medical record 103 may include but is not limited to stored information such as hemoglobin, arterial and venous oxygen content, lactic acid, weight, age, sex, ICD-9 code, capillary refill time, subjective clinician observations, patient self-evaluations, prescribed medications, medications regiments, genetics, etc. In addition, the patient 101 may be coupled to one or more treatment devices 104 that are configured to administer treatments to the patient. In various embodiments, the treatments devices 104 may include extracorporeal membrane oxygenator, ventilator, medication infusion pumps, etc.”
Par. [0082], “A patient specific risk-based monitoring system, generally referred to herein as system 100, may be configured to receive patient related information, including real-time information from bed-side monitors 102, EMR patient information from electronic medical record 103, information from treatment devices 104, such as settings, infusion rates, types of medications, and other patient related information, which may include the patient's medical history, previous treatment plans, results from previous and present lab work, allergy information, predispositions to various conditions, and any other information that may be deemed relevant to make an informed assessment of the possible patient conditions and states, and their associated probabilities.”

Response to Arguments
112 Rejections
Applicant’s arguments and amendments, see Remarks, filed June 19, 2020, with respect to the rejection(s) of claim(s) 23 and 25 under 112(a) and claim(s) 26 under 112(b) have been fully considered and are persuasive.  Therefore, the 112 rejections have been withdrawn.  

Prior Art Rejections
Applicant’s arguments with respect to claim(s) 5-26 have been considered but are moot because the arguments do not apply to the current combination of references being used in the current rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY D MOSELEY whose telephone number is (469)295-9099.  The examiner can normally be reached on Mon-Thur 9:30-6:00 ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on 313-446-4858.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GREGORY D. MOSELEY/Examiner, Art Unit 3686